PeR Curiam.
The defendant assigns as error the refusal of the trial court to sustain his motion for judgment as of nonsuit. We concur in the ruling below as to both counts in the bill of indictment.
The defendant also challenges the validity of the verdict on the second count, on the ground that the jury found him “guilty of selling ‘unlawful liquors’ as charged in the bill of indictment,” instead of finding him guilty of selling “intoxicating liquors” as charged in the bill of indictment. We consider the exception without merit; but, if it were otherwise, the judgment should be upheld on this record.
The exception to the failure of the court below to sustain the defendant’s motion for judgment as of nonsuit is the sole exception in the record bearing on the first count, and that exception having been disposed of adversely to the defendant, and the sentence imposed being within the limit prescribed by statute for such offense, the judgment will be upheld. S. v. Graham, 224 N.C. 347, 30 S.E. 2d 151, and cited cases. Therefore the judgment entered below is
Affirmed.